On July 3,1996, the Defendant was sentenced to ten (10) years in the Montana State Prison. Defendant received credit for 376 days served in the Yellowstone County Detention Facility.
On August 14,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Roberta Drew. The state was represented by Dennis Paxinos.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence be amended to ten (10) *79years in the Montana State Prison, with no parole eligibility for the first five (5) years of the sentence.
Done in open Court this 14th day of August, 1998.
DATED this 1st day of September, 1998.
The Board is amending the sentence because the amendment is necessary for the protection of society. The defendant shows no remorse for his offense, the facts were aggravated, in light of the death of a prior child, there was no provocation and no justification or excuse exists for the Defendant’s acts. The Defendant, based on the attitude presented before the Board, is unlikely to respond to rehabilitative treatment. Imprisonment is in the best interests of his surviving children and society. The sentence imposed by the sentencing judge is clearly inadequate.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Roberta Drew for representing Ray L. Huether in this matter.